In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1765V
                                          UNPUBLISHED


    ROLAND O’CONNOR,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: May 9, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On December 4, 2020, Roland O’Connor filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on October 18,
2019. Petition at 1. Petitioner further alleges that he received the vaccine in the United
States, his injuries persisted for more than six months, and neither he, nor any other party,
has ever received compensation in the form of an award or settlement, or filed any action,
for his vaccine-related injury. Petition at ¶¶ 2, 8-10. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

     On April 4, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On May 6, 2022, Respondent filed a proffer on award of
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
compensation (“Proffer”) indicating Petitioner should be awarded $77,500.00. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $77,500.00 (representing pain and suffering) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 ROLAND O’CONNOR,              )
                               )
           Petitioner,         )
 v.                            )                     No. 20-1765V
                               )                     Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                     SPU
 SERVICES,                     )                     ECF
                               )
           Respondent.         )
                               )
                               )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On December 4, 2020, Roland O’Connor (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

-34 (“Vaccine Act” or “Act”), as amended. Petitioner alleges that he suffered a Shoulder Injury

Related to Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine

administered to him on October 18, 2019. On April 1, 2022, respondent filed his Vaccine Rule

4(c) report, recommending that compensation be awarded, and on April 4, 2022, the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF

No. 23; ECF No. 24.

   I.        Items of Compensation

        A.      Pain and suffering

        Respondent proffers that petitioner should be awarded $77,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

        This amount represent all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.




                                                1
    II.       Form of the Award

           Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $77,500.00, in the form of a

check payable to petitioner, Roland O’Connor.

    III.      Summary of Recommended Payments Following Judgment

           Lump sum payable to petitioner, Roland O’Connor:             $77,500.00.



                                                 Respectfully submitted,

                                                 BRIAN M. BOYNTON
                                                 Principal Deputy Assistant Attorney General

                                                 C. SALVATORE D’ALESSIO
                                                 Acting Director
                                                 Torts Branch, Civil Division

                                                 HEATHER L. PEARLMAN
                                                 Deputy Director
                                                 Torts Branch, Civil Division

                                                 ALEXIS B. BABCOCK
                                                 Assistant Director
                                                 Torts Branch, Civil Division




1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.


                                                    2
                     s/Traci R. Patton
                     TRACI R. PATTON
                     Assistant Director
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     P.O. Box 146
                     Ben Franklin Station
                     Washington, DC 20044-0146
                     Tel: (202) 353-1589
                     E-mail: Traci.Patton@usdoj.gov



Dated: May 6, 2022




                       3